665 So. 2d 1057 (1996)
STATE of Florida, Petitioner,
v.
Clyde JEFFERSON, Respondent.
No. 85857.
Supreme Court of Florida.
January 4, 1996.
Robert A. Butterworth, Attorney General and Anne Carrion, Assistant Attorney General, West Palm Beach, for Petitioner.
Richard L. Jorandby, Public Defender and David McPherrin, Assistant Public Defender, Fifteenth Judicial Circuit, West Palm Beach, for Respondent.
SHAW, Justice.
We have for review Jefferson v. State, 657 So. 2d 14 (Fla. 4th DCA 1995), based on conflict with State v. Wilson, 658 So. 2d 521 (Fla. 1995). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
The parties agree that Jefferson was sentenced in violation of Ashley v. State, 614 So. 2d 486 (Fla. 1993). We quash Jefferson and remand for resentencing. Jefferson should be given the opportunity to withdraw *1058 his plea and proceed to trial if he so desires. Should he plead nolo or guilty, the court may in its discretion sentence him under the guidelines or impose an habitual offender term if the dictates of section 775.084, Florida Statutes (1993), and Ashley are met.
It is so ordered.
GRIMES, C.J., and OVERTON, KOGAN, HARDING, WELLS and ANSTEAD, JJ., concur.